Citation Nr: 0015208	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for tendonitis of the 
left forearm.  

3.  Entitlement to service connection for costochondritis.  

4.  Entitlement to service connection for a heart disorder.  

5.  Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1974 to August 
1992.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1993 rating 
decision of the Montgomery, Alabama Regional Office 
(hereinafter "the RO") which, in pertinent part, denied 
service connection for a low back disorder, a right shoulder 
disorder, tendonitis of the left forearm, costochondritis, a 
heart disorder, gastroenteritis and for post-operative scar 
residuals of an excision of dysplastic nevi and intradermal 
nevi of the back.  In June 1996, the Board remanded this 
appeal to the RO to afford the veteran Department of Veterans 
Affairs (hereinafter "VA") examinations.  

In April 1999, the Board granted service connection for 
lumbosacral strain with associated arthritis and for post-
operative scar residuals of an excision of dysplastic nevi 
and intradermal nevi of the back.  The Board remanded the 
remaining issues on appeal to the RO to afford the veteran VA 
orthopedic, cardiovascular and gastrointestinal examinations.  
The veteran has been represented throughout this appeal by 
the American Legion.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a right shoulder disorder, tendonitis of the 
left forearm, costochondritis, a heart disorder and for 
gastroenteritis.  The accredited representative has requested 
that this case be remanded for additional development of the 
record.  In reviewing the record, the Board notes that 
pursuant to the Board's April 1999 remand instructions, the 
veteran was scheduled for VA orthopedic, cardiovascular and 
gastrointestinal examinations in September 1999.  There is a 
notation in the record that the veteran failed to report for 
the scheduled examinations.  The Board observes that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, if the examination was scheduled in conjunction 
with any other original claim, a reopened claim for benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  However, where good cause is shown, 
an examination may be rescheduled.  38 C.F.R. § 3.655 (1998).  
Further, the Board observes that the Court has held that the 
VA has a duty to fully inform the veteran of the consequences 
of his failure to report for a scheduled examination.  See 
Connolly v. Derwinski, 1 Vet.App. 566 (1991).  The Board 
notes that the copies of correspondence afforded the veteran, 
as to the scheduled examinations, are not of record.  

Additionally, the Board observes that there is a notation in 
the record that the veteran's mail and benefit checks were 
being returned as undeliverable.  Notices sent to the veteran 
in January 1999 and February 2000, were mailed to him at 7 
Nathan Drive, Daleville, Alabama 36322.  A VA Form 21-8947, 
Compensation and Pension Award, also listed such address.  
The Board notes that the Nathan Drive address was listed as 
the address of record for the veteran until January 1996.  
The Board observes, however, that a July 1999 memorandum 
indicated that the last of address of record for the veteran, 
since 1996, was P.O. Box 605, Daleville, Alabama 36322.  
Also, a Supplemental Statement of the Case, issued in August 
1998, was mailed to such address and a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, listed that address as well.  The Board 
observes that it is unclear to which address the notice of 
the September 1999 VA examinations were mailed as such notice 
is not of record.  

The Board notes that the Court has held in Hyson v. Brown, 5 
Vet.App. 262 (1993), that it is the burden of the veteran to 
keep the VA appraised of his whereabouts.  However, given the 
nature of the veteran's contentions, the discrepancies in the 
record as to whether notice of the recently scheduled 
examinations was sent to the proper address and in 
consideration of the Court's holding in Connolly, the Board 
concludes that an additional attempt should be made to 
schedule the veteran for VA orthopedic, cardiovascular and 
gastrointestinal examinations, prior to resolving the issues 
raised by the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran 
through appropriate channels at his most 
recently indicated address that he may 
submit additional evidence and argument 
in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should attempt to schedule the 
veteran for a VA cardiovascular 
examination in order to determine the 
present nature and severity of his heart 
disorder, if any.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The report should include a detailed 
account of all manifestations of any 
heart disorder found to be present, to 
include commenting whether such 
manifestations are congenital and/or 
developmental conditions, or represent an 
associated disease process involving the 
cardiovascular system.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed heart disorder and to 
comment on the relationship, if any, 
between any such disorder and the 
veteran's period of service.  A 
sufficient rationale for any opinion 
expressed should be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  The 
veteran should be notified of the 
consequences of his failure to report for 
such scheduled examination without good 
cause, i.e., that under the provisions of 
38 C.F.R. § 3.655 (1998), his claims may 
be denied.  

3.  The RO should attempt to schedule the 
veteran for a VA orthopedic examination 
in order to determine the present nature 
and severity of his claimed right 
shoulder disorder, left forearm disorder 
and costochondritis, if any.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The report should 
include a detailed account of all 
manifestations of any disorders found to 
be present.  The examiner is requested to 
express an opinion as to the etiology and 
approximate date of onset of any 
diagnosed low back, right shoulder and 
left forearm disorders as well as any 
diagnosed costochondritis and to comment 
on the relationship, if any, between any 
such disorders and the veteran's period 
of service.  A sufficient rationale for 
any opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  The 
veteran should be notified of the 
consequences of his failure to report for 
such scheduled examination without good 
cause, i.e., that under the provisions of 
38 C.F.R. § 3.655 (1998), his claims may 
be denied.  

4.  The RO should attempt to schedule the 
veteran for a VA gastrointestinal 
examination in order to determine the 
present nature and severity of his 
gastroenteritis, if any.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The report should include a detailed 
account of all manifestations of any 
gastrointestinal disorder found to be 
present.  The examiner is requested to 
express an opinion as to whether there is 
a currently manifested chronic disease 
pertaining to the gastrointestinal tract 
and, if so, can such disease process be 
related to the veteran's period of 
military service.  A sufficient rationale 
for any opinion expressed should be 
provided.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  If an opinion 
cannot be expressed without resorting to 
speculation, it should be so stated.  The 
veteran should be notified of the 
consequences of his failure to report for 
such scheduled examination without good 
cause, i.e., that under the provisions of 
38 C.F.R. § 3.655 (1998), his claims may 
be denied.  

5.  It should be ensured that notice of 
the examinations and of the consequences 
of his failure to report for such 
scheduled examinations should be sent to 
the veteran at his most recently 
indicated address, and that a copy of 
such notice also be associated with the 
claims file.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

7.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the remaining 
issues on appeal giving consideration to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

8.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

When the requested action has been completed, and if her 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




